DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (hereinafter Song) (US 2019/0164044 A1) in view of Gokmen et al. (hereinafter Gokmen) (US 2018/0114572 A1).

As to claim 1, Song teaches a neuromorphic device, comprising: 
a plurality of first control lines (SL0 264, SL1 264,….SLn 264 and/or WL0 265, WL1 265,…WLn 265 that represent rows of a synapses array 200) (Fig. 2; Abstract; [0036]); 
a plurality of second control lines (BL0 266, BL1, 266,….BLm 264 and/or BLB0 267, BLB1 267,…BLBn 267 that represent columns of a synapses array 200) (Fig. 2; Abstract; [0037]); and 
a matrix of resistive processing unit cells, each resistive processing unit cell being electrically connected with one of the first control lines and one of the second control lines, a given resistive processing unit cell comprising a first resistive element and a second resistive element, the first resistive element corresponding to a positive weight of the given resistive processing unit cell (non-volatile synapse 210 may store one positive weight value and one negative weight value, etc.; a positive output line (e.g., BL1) 266 to output a positive current output 203) and the second resistive device corresponding to a negative weight of the given resistive processing unit cell (a negative output line (e.g., BLB1) 267 to output a negative current output 204) (Abstract; Figs. 1-3; [0028]-[0029]; [0033]-[0035]; [0049]; [0051]).
Although it could be inferred to one of ordinary skill in the art that Song’s “resistive element” that’s connected to the non-volatile synapse 210 via signal lines could be interpreted as a resistive device, Song does not explicitly disclose having a resistive device for each of its resistive processing unit cell.  Nonetheless, Gokmen teaches resistive processing unit (RPU) devices corresponding to weights for RPU cells (Figs. 6B and 7; [0008]-[0010]; [0035]; [0037];[0059];  [0064]).  It would have been obvious to one of ordinary skill in the art for Song to utilize RPU devices, as taught in Gokmen because it would provide the predicted result of being highly linear and symmetric in order to implement practical artificial neural networks and training with accuracy (Gokmen -  [0006]; [0035]; [0037]-[0038]; [0040]; [0046]).

As to claim 2, Gokmen teaches wherein the neuromorphic device comprises a two-dimensional cross-bar array (2D crossbar array of resistive devices) ([0043]-[0044]).

As to claim 3, Song teaches wherein the first and second resistive devices comprise resistive random-access memory devices (RRAM) ([0056]; [0069]).

As to claim 4, Song teaches wherein the first and second resistive devices comprise devices selected from the group consisting of one-transistor and one-resistor cells (transistor 311 and resistor 313 for cell 332; transistor 312 and resistor 314 for cell 334; or may have up to 1T-1Rs), two-transistor and one-resistor cells (each of the cells 632 and 634 may include two transistors (e.g., 602 and 606) and one resistor (e.g., 613)) ([0065]; [0070]; Fig. 4A-D, 6).  It is noted that Song additionally teaches that each cell may include 6T-3R cells or 1T-1R cells ([0065]; [0078]).  However, Song in view of Gokmen does not explicitly disclose four-transistor and one-resistor cells and two-transistor and two-resistor cells.  However, Song teaches that the synapse 500 may have other suitable number of input transistors and resistors in addition to the example configurations that were disclosed ([0065]).  Therefore, it would have been obvious to one of ordinary skill in the art for Song in view of Gokmen’s cells to also include other suitable arrangements such as 4T-1R and 2T-2R in order to have more options of configuration for its non-volatile synapse circuit of a non-volatile neural network.

As to claim 5, Song teaches wherein the matrix of resistive processing unit cells comprises an inference model, the inference model having been trained external to the neuromorphic device and loaded onto the matrix of resistive processing unit cells ([0003]; [0026]; [0042]; [0050]-[0051]; [0063]).

As to claim 6, Song ([0030]; [0063]; [0091]) in view of Gokmen ([0053]; [0058]-[0059]) teaches wherein the loaded inference model is trained to include weights having randomly generated defects that are configured to mitigate the effect of one or more resistive devices of the matrix of resistive processing units that have forming failures.

As to claim 7, Song ([0063]; [0091]) in view of Gokmen ([0058]-[0059]) teaches wherein each randomly generated defect corresponds to one of a forming failed resistive device and an over formed resistive device.

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (hereinafter Durham) (US 2019/0156183 A1).

A to claim 8, Durham teaches a method, comprising: 
training an inference model (trained neural network model), the training comprising (Abstract; [0021]-[0023]; [0026]; [0058]; Fig. 1): 
obtaining a probability for a type of defect (particular class within a set of classes of attacks or adversaries, etc.) associated with a forming failure of a resistive device of a neuromorphic (neural network circuitry 130) device ([0019]; [0002]; [0013]; [0053]; [0066]; [0108]; Fig. 1); and 
for a given weight in the inference model (weights are parameters for neural network model that is trained) (Abstract; [0021]; [0013]): 
generating a random number (via Random number generation circuitry 120 provides pseudo-random values in at least some of the weights based on probability distribution) (Abstract; Fig. 1; [0022]; [0026]); 
determining based at least in part on the generated random number and the obtained probability for the type of defect (probability of the likelihood that the adversarial/perturbed input belongs to a particular class within a set of classes applied to the adversarial input data distribution) that the type of defect should be added to the given weight (random noise values are added to given weight(s) 132 W-1, W2, W3, etc. by a stochastically modified system; or random noise values 122 are not added to the weight(s)s 132 W-1, W2, W3, etc. by base system 300A) ([0002]; [0005]-[0006]; [0019]; [0022]; [0043]; [0046]; Figs. 2-3); and 
adding the type of defect to the given weight (random noise values are added to given weight(s) W-1, W2, W3, etc. by a stochastically modified system) ([0005]-[0006]; [0019]; [0022]; [0043]; [0046]; Figs. 2-3).
Although, Durham does not explicitly use the terms “defect” and “type of defect”, one of ordinary skill in the art before the effective date of the application would understand that an “error” and “classification of error”, respectively, would be obvious equivalents, and would read on the broadest reasonable interpretation of the claimed terms.  It would have been obvious to one of ordinary skill in the art to have the classification of errors or types of defects as part of the invention because it allows the inference model to classify new, previously unseen, inputs and making decisions based upon the model's output ([0019]-[0021]).

As to claim 9, Durham teaches further comprising loading the trained inference model onto the neuromorphic device and executing the trained inference model (trained neural network model) on the neuromorphic device (Neural network Circuitry 130) (Abstract; [0022]-[0023]; [0026]; [0058]; Fig. 1).
  
As to claim 16, Durham teaches wherein the training further comprises: obtaining information indicating that at least one resistive device of the neuromorphic device comprises a forming failure (adversarial/perturbed input or attack) ([0002]; [0016]-[0017]); identifying a corresponding weight in the inference model for the at least one resistive device that comprises the forming failure ([0013]; [0016]; [0029]); and adding a type of defect associated with the forming failure of the at least one resistive device that comprises the forming failure to the identified corresponding weight (random noise values are added to given weight(s) 132 W-1, W2, W3, etc. by a stochastically modified system; or random noise values 122 are not added to the weight(s)s 132 W-1, W2, W3, etc. by base system 300A) ([0002]; [0005]-[0006]; [0019]; [0022]; [0043]; [0046]; Figs. 2-3).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Mostafa et al. (hereinafter Mostafa) (US 2021/0342678 A1).

As to claim 10, Durham does not teach wherein the type of defect is selected from a group consisting of a 0 type of defect, a +1 type of defect and −1 type of defect, the 0 type of defect being associated with a forming failed resistive device and the +1 and −1 types of defects being associated with over formed resistive devices.  However, Mostafa teaches errors having one of a type of -1, +1, and 0, wherein +1 and -1 values are categorized as binary activation values for a resistive device ([0029]-[0034]; Fig. 2; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Durham’s defect/error types such that they would be one of a 0 type defect, a +1 type defect and a −1 type defect, the 0 type of defect being associated with a forming failed resistive device and the +1 and −1 types of defects being associated with over formed resistive devices.  The suggestion/motivation for doing so would have been to provide the predicted result of having a hardware-friendly approximation of the true gradient of the error in the binary neurons and to achieve compact and power-efficient learning and inference in multi-layer networks (Mostafa - [0011]).  

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Copel (US 2018/0089559 A1).

As to claim 17, Durham teaches a method comprising: 
executing a trained inference model (trained neural network model) on a neuromorphic device (neural network circuitry 130)  (Abstract; [0021]-[0023]; [0026]; [0058]; Fig. 1), the neuromorphic device (neural network circuitry 130) comprising at least one resistive device (one or more electro-resistive storage devices, etc.) (Abstract; Fig. 1; [0053]; [0029]; [0046]), the trained inference model comprising a plurality of weights, each weight corresponding to one of the resistive devices (neural network nodes and neural network circuitry 130) (Abstract; [0029]; [0046]), wherein the weights of the trained inference model comprise randomly generated defects  (random noise values are added to given weight(s) 132 W-1, W2, W3, etc. by a stochastically modified system; or random noise values 122 are not added to the weight(s)s 132 W-1, W2, W3, etc. by base system 300A) corresponding to potential formation failures of the resistive devices (probability of the likelihood that the adversarial/perturbed input belongs to a particular class within a set of classes applied to the adversarial input data distribution) ([0002]; [0005]-[0006]; [0019]; [0022]; [0043]; [0046]; Figs. 2-3).
Durham does not explicitly disclose having “resistive processing units” within its resistive device (neural network node with neural network circuitry 130).  However, Copel teaches a neuromorphic system with one or more numeric weights to correspond to the strength or weakness of a given connection to respective one or more RPUs 820 from RPU devices, wherein the weights are adjustable parameters of a trained model ([0025]; [0029]; [0038]; [0059]-[0063]; Fig. 6C).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Durham’s neural network computing node with neural network circuitry 130 such that it would have its weights correspond to RPUs, as taught and suggested in Copel.  The suggestion/motivation for doing so would have been to provide the predicted result of optimizing the speed, efficiency and power consumption of a machine learning artificial neural network architecture through the use of RPUs (Copel - [0052]; [0002]).

As to claim 19, Copel teaches wherein the at least one resistive device of a given resistive processing unit comprises a pair of resistive devices, a first resistive of the pair being a positively weighted resistive device and a second resistive device of the pair being a negatively weighted resistive device ([0046]; [0062]; [0098]).

As to claim 20, Durham teaches wherein the randomly generated defect for a given weight is generated based at least in part on a probability of an occurrence of a formation failure of the at least one resistive device of the resistive processing unit corresponding to the given weight (Abstract; [0013]; [0037]; [0066]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Copel (US 2018/0089559 A1), and further in view of Mostafa et al. (hereinafter Mostafa) (US 2021/0342678 A1).

As to claim 18, Durham teaches wherein the randomly generated defects each comprise classes of adversarial inputs or defects.  However, Durham in view of Copel does not explicitly teach the defects being one of a 0 type defect, a +1 type defect and a −1 type defect, the 0 type of defect being associated with a forming failed resistive device and the +1 and −1 types of defects being associated with over formed resistive devices.  However, Mostafa teaches errors having one of a type of -1, +1, and 0, wherein +1 and -1 values are categorized as binary activation values for a resistive device ([0029]-[0034]; Fig. 2; Abstract).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Durham in view of Copel’s defect/error types such that they would be one of a 0 type defect, a +1 type defect and a −1 type defect, the 0 type of defect being associated with a forming failed resistive device and the +1 and −1 types of defects being associated with over formed resistive devices.  The suggestion/motivation for doing so would have been to provide the predicted result of having a hardware-friendly approximation of the true gradient of the error in the binary neurons and to achieve compact and power-efficient learning and inference in multi-layer networks (Mostafa - [0011]).    

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiu et al. teaches a non-volatile storage device for artificial neural network in artificial intelligence and machine learning applications, has control circuits for determining voltage level on bit line in response to application of voltage patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199